Title: From George Washington to Major General William Heath, 9 October 1776
From: Washington, George
To: Heath, William



Dr Sir,
Harlem Heights 9th Octr 1776.

Your Letter of yesterday is before me with the list Inclosed; but this is doing the matter by halves only, and the delay must inevitably defeat the end; as it is impossible from the nature of things that the different Governments can withhold the nomination of Officers much longer—I therefore entreat you to delay not a moments time in summoning the Officers (under Sanction from me) to consider of this matter, that the Lists may be forwarded. the Committee of Congress directed this—Genl Lincoln earnestly recommended it. Governor Trumbull has requested it in precise terms—In short the good of the Service, & our Duty, renders it necessary; let it be received in never So unfavourable a light (which by the by I do not conceive to be the case) by the states they are sent to. I think you would do well to consult the Field Officers with respect to the Captns &ca—I beseech you once more to delay no time—& I beseech you to exhort the Officers you consult to lay aside all local prejudices & Attachments in their choice. the Salvation of their Country, & all

we are contending for depends (under Providence) upon a good choice of Officers to make this Army formidable to the Enemy, and Servicable to the cause we are endeavouring to Support. Men who have endeavourd to support the Character of Officers & who have not placed themselves upon a level with the common Soldiery, are fit to be prefered—Officers of the latter class will never—in short they cannot—conduct matters with propriety; but I need not point out the qualification’s necessary to constitute a good Officer; your own observations and good judgments will readily point out who are, and who are not fit for the new appointment. I would have you confine yourself to the Massachusets bay Officers.
Inclosed you have some Lists han⟨d⟩ed into me by General Green which may be attended to with the rest. Inclosed also, you will receive the opinion, and report of Colo. Knox & Colo. Putnam respecting our Works of defence, which so far as relates to your Department I shall have no objection to the Execution of with all possible dispatch. those on the Island we will attend to.
I have approvd the Sentences of the Court & desire you will order them to be executed. I am with respect &ca Yr Most Obedt Servt

Go: Washington

